DETAILED CORRESPONDENCE
This Office action is in response to the application filed 03/30/2021, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/27/2020 and  04/15/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 10 it appears Applicant intended “stop” to read -- is at a --.  
Claim 1, line 5 it appears Applicant intended “for each of a plurality of planning cycles, performing,” to either read -- performing for each of a plurality of planning cycles-- or -- for each of a plurality of planning cycles, perform: --
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 and 10  recites the limitation “the plurality of iterations” in line 1  and claim 18 recites the limitation “the plurality of iterations” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Caldwell et al, US 2021/0046924, hereinafter “Caldwell”.

As per claim 1. Caldwell teaches a computer-implemented method for operating an autonomous driving vehicle (ADV), the method comprising: 
in response to detecting an obstacle ahead of the ADV, determining a first distance to the obstacle (detecting an object is taught in at least para. 14-15 while at least para. 18 teaches the first distance of the object, e.g. “initial position of each object”); and 
for each of a plurality of planning cycles, performing, determining an offset to the first distance based on a real-time value for each of a set of a plurality of parameters (a set of a plurality factors e.g. parameters are taught in at least para. 67-77), calculating a second distance based on the first distance and the offset (see at least para. 24 along with 54-56 and 164. Here the taught rate of convergence is being interpreted as an offset since it is based on the calculated distance between the vehicle and the object), and performing speed planning based on the second distance to control a further speed of the ADV (see at least para. 31-32 along with 67), such that the ADV can decelerate and stop at a point with the second distance to the obstacle (see at least para. 80-81 along with 88. Also, figure 7-8 and para. 42 relates to this claim).  

As per claim 2. Caldwell discloses the method of claim 1, wherein the plurality of iterations is performed within a closed loop, and wherein each iteration is performed by a planning cycle of the ADV (see at least para 121-122 along with 125, 184 which teaches this limitation).  

As per claim 3. Caldwell discloses the method of claim 1, wherein the first distance of the ADV to the obstacle is determined using a cost function based on a plurality of fixed parameters (see at least para. 54 along with 64 along with FIG. 8-9 which teaches this limitation).  

As per claim 4. Caldwell discloses the method claim 1, wherein the set of parameters include a speed of the ADV, a distance of the ADV to the obstacle, and a speed limit in an environment surrounding the ADV (see at least: para. 17 teaches the vehicle e.g. the ADV operating at a speed limits, 24 which teaches distance between the ADV and obstacle,  para. 92 which teaches a speed limit associated with the environment).  

As per claim 5. Caldwell discloses the method of claim 4, wherein the real-time value for the speed of the ADV is obtained from one or more of revolutions per minute (RPM) of an engine of the ADV, or data collected from one or more sensors of the ADV (see at least para. 144-145 which reads on the claim element of data collected from one or more sensors of the ADV).  

As per claim 6. Caldwell discloses the method of claim 4, wherein the real-time value of the distance of the ADV to the obstacle is collected from one or more sensors of the ADV (para. 122 and 135 implies real-time distance data from sensors which reads on this limitation).  

As per claim 7. Caldwell discloses the method of claim 4 Caldwell further teaches collected from a digital map used by the ADV for wherein the speed limit is collected from a digital map used by the ADV for route planning (The following citations when taken together reads on this limitation: see at least para. 92 which teaches a speed limit associated with the environment, 124-125 teaches route planning for ADV, item 728 teaches a map component,  and receiving/collecting data in at least para. 45 and para. 129).  

As per claim 8. Caldwell discloses the method of claim 1, wherein the obstacle is one of a pedestrian or a vehicle, wherein each of the pedestrian or the vehicle is standing or moving (Caldwell teaches this limitation in at least para. 13-14).  

As per claim 9.  Caldwell discloses a non-transitory machine-readable medium having instructions stored therein for operating an autonomous driving vehicle (ADV), the instructions, when executed by a processor, causing the processor to perform operations, the operations (Caldwell in at least para. 149, 179 and 195-199 teaches “…computer-executable instructions stored on one or more computer-readable storage media that, when executed by one or more processors, perform the recited operations”. 
Furthermore, claims 9-16 are the non-transitory machine-readable medium having instructions stored for operating an autonomous driving vehicle (ADV) that performs the computer-implemented method of claims 1-8; therefore, claims 9-16 are rejected on the same rationale as claims 1-8 above, respectively.

As per claim 17. Caldwell discloses a data processing system, comprising: 
a processor (best illustrated in FIG. 7); and 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations (best illustrated in FIG. 7). 
Furthermore, claims 17-20 are the data processing system claims that implements the method of claims 1-4; therefore, claims 17-20 are rejected on the same rationale as claims 1-4 above, respectively.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661